Exhibit 10.100



CAESARS ENTERTAINMENT CORPORATION
2012 PERFORMANCE INCENTIVE PLAN

AMENDED AND RESTATED NONQUALIFIED OPTION AWARD AGREEMENT
This is an AMENDMENT AND RESTATEMENT of that certain award agreement (as amended
and restated, the “Agreement”) made by and between Caesars Entertainment
Corporation, a Delaware corporation (the “Corporation”), and Gary Loveman (the
“Participant”) on September 20, 2012 (the “Original Agreement”), relating to an
award of Options under the Caesars Entertainment Corporation 2012 Performance
Incentive Plan (the “Plan”). Any capitalized terms not otherwise defined in this
Agreement shall have the definitions set forth in the Plan.
WHEREAS, under the Original Agreement, the Corporation granted Participant an
Option to purchase shares of Common Stock of the Corporation (the “Option”), a
portion of which was designated as a “Time-Based Option,” a portion of which was
designated as a “$35.00 Price Target Performance-Based Option,” and a portion of
which was designated as a “57.41 Price Target Performance-Based Option,” which
portion carried different exercise price and vesting terms from one another;
WHEREAS, the Original Agreement was amended on December 18, 2013, to provide
that the $57.41 Price-Target Performance-Based Option would vest on each of
March 15, 2014 and March 15, 2015 if, as of such dates, the applicable
performance-vesting condition had not been met;
WHEREAS, the Corporation and Participant entered into a new employment
agreement, dated as of December 21, 2014 (the “New Employment Agreement”);
WHEREAS, pursuant to Section 5.1 of the New Employment Agreement, the
Corporation has agreed that all options to purchase shares of Common Stock of
the Corporation that include a performance-vesting condition under which, if
funds affiliated with TPG Capital, L.P., Apollo Global Management, LLC and/or
their respective affiliates (the “Majority Stockholders”) achieve a return on
their investment that is equal to or greater than 1.5x will be amended to
eliminate the performance-vesting condition and require instead that such
options vest in two equal installments on each of March 31, 2015 and March 31,
2016;
WHEREAS, the $35.00 Price Target Performance-Based Option is the type of option
that is required to be amended pursuant to Section 5.1 of the New Employment
Agreement, and the Corporation desires to effect such amendment;
WHEREAS, pursuant to Section 5.3 of the New Employment Agreement, the
Corporation has agreed that it shall amend agreements governing equity-based
compensation, like the Option, to, among other matters, modify certain vesting
and expiration provisions to reflect the revised terms of the New Employment
Agreement;
WHEREAS, Section 8(l) of the Original Agreement requires that any change,
modification or waiver of the Original Agreement be made in writing and signed
by Participant and the Corporation;
WHEREAS, the Administrator has determined that it is in the best interests of
the Corporation and its stockholders to effectuate the amendments to the terms
of the Original Agreement provided for in the New Employment Agreement and to
memorialize the amendment to the $57.41 Price-Target Performance-Based Option as
set forth herein; and
NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, hereby agree as follows:
1.Grant of Option.
(a)    Grant. The Corporation has granted to Participant, on the Date of Grant
(as set forth on the final page of this Agreement) the Option to purchase the
number of shares of Common Stock of the Corporation set forth on the final page
of this Agreement (such shares, the “Option Shares”), on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan,
consisting of the following:
(i)    That portion of the Option identified on the final page of this Agreement
as the “Time-Based Option;”
(ii)    That portion of the Option identified on the final page of this
Agreement as the “Modified Performance Option” (previously referred to as the
“$35.00 Price Target Performance-Based Option;”); and


--------------------------------------------------------------------------------



(iii)    That portion of the Option identified on the final page of this
Agreement as the “$57.41 Price Target Performance-Based Option”).
The Option is not intended to qualify as an ISO. The price at which Participant
shall be entitled to purchase the Option Shares upon the exercise of all or any
portion of the Option, shall be as set forth on the final page of this Agreement
(the “Exercise Price”).
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Administrator from time to time pursuant to the Plan. The Administrator
shall have final authority to interpret and construe the Plan and this Agreement
and to make any and all determinations under them, and its decisions shall be
binding and conclusive upon Participant and his legal representative in respect
of any questions arising under the Plan or this Agreement.
(c)    Acceptance of Agreement. In order to accept this Agreement, Participant
must indicate acceptance of the Option and acknowledgment that the terms of the
Plan and this Agreement have been read and understood by signing and returning a
copy of this Agreement as instructed by the Corporation. By accepting this
Agreement, Participant consents to the electronic delivery of prospectuses,
annual reports and other information required to be delivered by Securities and
Exchange Commission rules (which consent may be revoked in writing by
Participant at any time upon three business days’ notice to the Corporation, in
which case subsequent prospectuses, annual reports and other information will be
delivered in hard copy to Participant).
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be provided herein, subject to
Participant’s continued employment or service with the Corporation or one of its
Subsidiaries, the Option shall become vested and exercisable on the dates set
forth on the final page of this Agreement.
(b)    Special Provisions on a Change in Control – $57.41 Price Target
Performance-Based Option. If, in connection with a contemplated Change in
Control (as defined below), the Committee determines, using such methodologies
and parameters and taking into account such factors as it, in its sole
discretion, deems appropriate, that the expected price per share of the Common
Stock to be achieved upon such Change in Control would result in all or a
portion of the $57.41 Price Target Performance-Based Option vesting and becoming
exercisable, the $57.41 Price Target Performance-Based Option shall be deemed
vested to the applicable extent immediately prior to the occurrence of such
Change in Control and solely for the purpose of permitting Participant to
participate in such Change in Control, such vesting and participation to be
contingent upon the actual occurrence of such Change in Control.
(c)    Definition of Cause. For purposes of this Agreement, “Cause” shall have
the meaning given to such term in the New Employment Agreement.
(d)    Definition of Change in Control. For purposes of this Agreement, “Change
in Control” shall mean the occurrence of any of the following events: (i) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the
Corporation on a consolidated basis to any Person (as defined below) or group of
related persons for purposes of Section 13(d) of the Exchange Act (a “Group”),
together with any affiliates thereof other than to a Majority Stockholder (as
defined below); (ii) the approval by the holders of the outstanding voting
securities of the Corporation of any plan or proposal for the liquidation or
dissolution of the Corporation; (iii) any Person or Group (other than a Majority
Stockholder) shall become the beneficial owner (within the meaning of
Section 13(d) of the Exchange Act), directly or indirectly, of common stock
representing more than 50% of the combined voting power of the Corporation
entitled to vote generally in the election of directors; (iv) the replacement of
a majority of the Board over a two-year period of the directors who constituted
the Board at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board then still in office
who either were members of such Board at the beginning of such period or whose
election as a member of such Board was previously so approved or who were
nominated by, or designees of, a Majority Stockholder; or (v) consummation of a
merger, consolidation or other transaction involving the Corporation following
which the Majority Stockholder does not hold capital stock or other securities
of the surviving corporation (A) with voting power to elect a majority of the
surviving entity’s board of directors or (B) representing at least 50% of the
equity securities of the surviving entity.
(e)    Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall have the meaning given to such term in the New Employment Agreement.


--------------------------------------------------------------------------------



(f)    Definition of Person. For purposes of this Agreement, “Person” shall mean
an individual, partnership, corporation, limited liability company,
unincorporated organization, trust or joint venture, or a governmental agency or
political subdivision thereof.
(g)    Definition of Disability. For purposes of this Agreement, “Disability”
shall have the meaning given to such term in the New Employment Agreement.
3.    Termination of Employment or Service. If the New Employment Agreement is
terminated:
(a)    pursuant to Section 9 thereof by the Corporation for Cause, then the
Option, whether vested or unvested, shall immediately be forfeited and canceled,
and Participant shall immediately forfeit any rights to the Option Shares
subject to the Option;
(b)    pursuant to Section 9 thereof by Participant without Good Reason, then
any unvested portion of the Option shall immediately be forfeited and canceled,
and Participant shall immediately forfeit any rights to the Option Shares
subject to such unvested portion;
(c)    pursuant to Section 8.1 thereof, then, subject to the “Release
Condition,” as defined in the New Employment Agreement, (i) the Modified
Performance Option shall continue to vest and become exercisable in accordance
with Section 8.2(c) thereof and (ii) the Time-Based Option and the $57.41 Price
Target Performance-Based Option shall immediately fully vest and become
exercisable;
(d)    pursuant to Section 10 thereof, then the Modified Performance Option, the
Time-Based Option and the $57.41 Price Target Performance-Based Option shall
continue to vest and become exercisable in accordance with such Section, or
(e)    pursuant to Section 11 thereof, then, subject to the Release Condition,
the Modified Performance Option, the Time-Based Option and the $57.41 Price
Target Performance-Based Option shall continue to vest and become exercisable in
accordance with Section 11 thereof.
The vested portion of the Option that is not forfeited at termination shall
remain outstanding and exercisable until the date of expiration as set forth in
Section 4 below.
4.    Expiration. In no event shall all or any portion of the Option be
exercisable after the tenth anniversary of the Date of Grant (the “Option
Period”), and, if Participant’s employment or service with the Corporation and
all Subsidiaries is terminated for any reason then the Option shall expire on
(i) the commencement of business on the date Participant’s employment or service
is terminated for Cause; (ii) thirty-six (36) months following the later of each
vesting date or the date of Participant’s termination of employment if
Participant’s employment is terminated (A) pursuant to Section 8.1, Section 10
or Section 11 of the New Employment Agreement, or (B) following Participant’s
continuous employment or services with the Corporation or any Subsidiary, as
applicable, pursuant to the New Employment Agreement, through December 31, 2016,
or (iii) 60 days following the termination of the New Employment Agreement
pursuant to Section 9 thereof by Participant without Good Reason. In addition,
the Option will terminate immediately (and sooner than set forth above) if
Participant voluntarily terminates employment or service with the Corporation
and its Subsidiaries, on the commencement of business on the date Participant
joins a Competitor. For purpose of this Agreement, “Competitor” shall mean any
Person engaged in the casino business (or any hotel or resort that operates a
casino business) in the United States, Canada, or Mexico or any other geographic
location in which the Corporation or its Subsidiaries is engaged in the casino
business at the time Participant’s employment or service with the Corporation
and its Subsidiaries ends.
5.    Method of Exercise.
(a)    Any portion of the Option that has become exercisable may be exercised by
delivery of a duly executed written notice of exercise to the Corporation at its
principal business office using such form(s) as may be required from time to
time by the Corporation.
(b)    No Option Shares shall be delivered pursuant to any exercise of the
Option until payment in full of the Exercise Price therefor is received by the
Corporation in accordance with Section 5.5 of the Plan and Participant has paid
to the Corporation an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld in accordance with
Section 8.5 of the Plan. In addition, the Corporation will permit Participant
(or his permitted transferee pursuant to Section 5.7 of the Plan, guardian or
legal representative, if applicable) to exercise all or any portion of his
then-exercisable Option through cashless exercise (as permitted under the
Management Investor Rights Agreement (as defined below), if applicable) or, with
the


--------------------------------------------------------------------------------



consent of the Administrator, a reduction in the number of Option Shares
otherwise deliverable pursuant to the Option (to satisfy the exercise price but
not any applicable withholding taxes, unless Participant’s employment or service
terminates due to his death or Disability or is terminated by the Corporation or
its Subsidiaries without Cause or by Participant for Good Reason, in which case
Participant may use cashless exercise (as permitted under the Management
Investor Rights Agreement, if applicable) or, with the consent of the
Administrator, a reduction in the number of Option Shares otherwise deliverable
pursuant to the Option, to satisfy the minimum amount of withholding taxes due
on exercise), but only to the extent such right or the utilization of such right
would not cause the Option to be subject to Section 409A of the Code.
(c)    [Intentionally left blank.]
(d)    [Intentionally left blank.]
(e)    [Intentionally left blank.]
6.    Rights as a Stockholder. Participant shall not be deemed for any purpose
to be the owner of any shares subject to this Option unless, until and to the
extent that (a) the Corporation shall have issued and delivered to Participant
the Option Shares, and (b) Participant’s name shall have been entered as a
stockholder of record with respect to such Option Shares on the books of the
Corporation.
7.    Compliance with Legal Requirements.
(a)    Generally. The granting, vesting and exercising of the Option, delivery
of Option Shares upon such exercise, and any other obligations of the
Corporation under this Agreement, shall be subject to all applicable federal,
provincial, state, local and foreign laws, rules and regulations and to such
approvals by any regulatory or governmental agency as may be required. The
Administrator shall have the right to impose such restrictions on the Option as
it deems necessary or advisable under applicable federal securities laws, the
rules and regulations of any stock exchange or market upon which shares of
Common Stock are then listed or traded, and/or any blue sky or state securities
laws applicable to such shares. Participant agrees to take all steps the
Administrator or the Corporation determines are necessary to comply with all
applicable provisions of federal and state securities law in exercising his
rights under this Agreement.
(b)    Tax Withholding. The exercise of the Option (or any portion thereof)
shall be subject to Participant satisfying any applicable federal, state, local
and foreign tax withholding obligations. The Corporation shall have the power
and the right to require Participant to remit to the Corporation or deduct or
withhold from all amounts payable to Participant in connection with the Option
or otherwise, an amount sufficient to satisfy any applicable taxes required by
law. Further, the Corporation may permit or require Participant to satisfy, in
whole or in part, the tax obligations by withholding shares of Common Stock that
otherwise would be received upon exercise of the Option.
8.    Miscellaneous.
(a)    Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by Participant other than
to: (i) Participant’s beneficiaries or estate upon the death of Participant (by
will, by the laws of descent and distribution or otherwise), pursuant to a
qualified domestic relations order if approved or ratified by the Administrator,
(iii) subject to the prior written consent of the Administrator, not to be
unreasonably withheld, and compliance with all applicable tax, securities and
other laws, any trust or custodianship created by Participant for estate
planning purposes, the beneficiaries of which may include only Participant or
Participant’s family members (as defined in Form S-8), or (iv) as otherwise
permitted under Section 5.7.2 or 5.7.3 of the Plan.
(b)    Waiver. Any right of the Corporation contained in this Agreement may be
waived in writing by the Administrator. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(c)    Section 409A. The Option is not intended to be subject to Section 409A of
the Code. Notwithstanding the foregoing or any provision of the Plan or this
Agreement, if any provision of the Plan or this Agreement contravenes
Section 409A of the Code or could cause Participant to incur any tax, interest
or penalties under Section 409A of the Code, the Administrator may, in its sole
discretion and without Participant’s consent, modify such provision to
(i) comply with, or avoid being subject to, Section 409A of the Code, or to
avoid the incurrence of taxes, interest and penalties under Section 409A of the
Code, and/or (ii) maintain, to the maximum extent practicable, the original
intent and economic benefit to Participant of the applicable provision


--------------------------------------------------------------------------------



without materially increasing the cost to the Corporation or contravening the
provisions of Section 409A of the Code. This Section 8(c) does not create an
obligation on the part of the Corporation to modify the Plan or this Agreement
and does not guarantee that the Option or the Option Shares will not be subject
to interest and penalties under Section 409A.
(d)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax, pdf/email or overnight courier, or by postage paid
first class mail. Notices sent by mail shall be deemed received three business
days after mailing but in no event later than the date of actual receipt.
Notices shall be directed, if to Participant, at Participant’s address indicated
by the Corporation’s records, or if to the Corporation, to the Corporation’s
principal business office.
(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(f)    No Rights to Employment or Service. Nothing contained in this Agreement
shall be construed as giving Participant any right to be retained, in any
position, as an employee or consultant of the Corporation or its Subsidiaries or
shall interfere with or restrict in any way the right of the Corporation or its
Subsidiaries, which is hereby expressly reserved, to remove, terminate or
discharge Participant at any time for any reason whatsoever.
(g)    No Rights to Award. The grant to Participant of the Option pursuant to
this Agreement shall not give Participant any claim or rights to be granted any
future award or additional awards under the Plan, subject to any express
contractual rights (set forth in a document other than the Plan and this
Agreement) to the contrary.
(h)    Fractional Shares. No fractional shares shall be delivered under this
Agreement. In lieu of issuing a fraction of a share in settlement of the
exercised Option, the Corporation shall be entitled to pay to Participant an
amount in cash equal to the fair market value (as defined in the Plan) of such
fractional share.
(i)    Beneficiary. Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time, amend or revoke such designation. If
no validly designated beneficiary survives Participant, Participant’s estate
shall be deemed to be Participant’s beneficiary.
(j)    Bound by Plan. By signing this Agreement, Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the Plan.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Corporation and its successors and assigns, and of
Participant and the beneficiaries, executors, administrators, heirs and
successors of Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
under Section 8.6.4 of the Plan.
(m)    Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of Delaware without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the State of Delaware.
(n)    Captions. The captions and headings of the Sections hereof are provided
for convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Corporation and Participant have executed this Agreement
as set forth below.


CAESARS ENTERTAINMENT CORPORATION
By: /s/ Mary H. Thomas___________________
Name: Mary H. Thomas
Title: Executive Vice President, Human Resources    















































[Amendment to Gary Loveman’s 2012 Time & Performance-Based Option Agreement –
Signature Page]



--------------------------------------------------------------------------------



Agreed to and Accepted by:


/s/ Gary Loveman    
Participant: GARY LOVEMAN


Date: December 29, 2014





--------------------------------------------------------------------------------



Number of Option Shares subject to Time-Based Option:
2,191,542
Number of Option Shares subject to Modified Performance Option:
478,375
Number of Option Shares subject to $57.41 Price Target Performance-Based Option:
768,709
Exercise Price:
$8.22 per Option Share.
Date of Grant:
August 21, 2012
Vesting Schedule Applicable to Time-Based Option:
The Time-Based Option shall be vested and exercisable with respect to 20% of the
Option Shares subject the Time-Based Option on the Date of Grant and 20% of the
Option Shares subject to the Time-Based Option shall vest and become exercisable
on each of the first four anniversaries of the Date of Grant thereafter, subject
to Participant’s continued employment or service with the Corporation or one of
its Subsidiaries on each such vesting date.
Vesting Schedule Applicable to the Modified Performance Option:
The Modified Performance Option shall vest and become exercisable in equal
installments of 50% on each of March 31, 2015, and March 31, 2016, subject to
Participant’s continued employment or service with the Corporation or one of its
Subsidiaries on each such vesting date.
Vesting Schedule Applicable to $57.41 Price Target Performance-Based Option:
The $57.41 Price Target Performance-Based Option shall vest and become
exercisable (i) in equal installments of 50% on each of March 15, 2014 and March
15, 2015 or, if earlier, (ii) the date the date on which the $57.41 Price Target
(as defined below) is achieved. For purposes of this Agreement, the “$57.41
Price Target” shall be achieved if the simple average of the last reported sale
prices (or closing prices, if applicable) per share of the Option Shares as
reported by the Nasdaq Stock Market (or any other automated quotation service or
national securities exchange upon which the Option Shares may then be quoted or
listed for trading) for the thirty (30) calendar day period ending on the day
immediately preceding the date of determination (with such sale prices or
closing prices adjusted appropriately for any stock splits, stock dividends,
reverse stock splits, stock combinations and the like occurring during such
thirty (30) calendar day period), is equal to or greater than $57.41, subject to
Participant’s continued employment or service with the Corporation or one of its
Subsidiaries on such vesting date.





